Title: Peter Minor to Thomas Jefferson, 30 March 1817
From: Minor, Peter
To: Jefferson, Thomas


          
            Dr. Sir
            Ridgeway
Mar. 30: 17
          
          I have recd your packet enclosing a letter to Majr Watson, & a communication to Mr D. Minor. I will take care to send the letter to Majr Watson by a special messenger, as I feel greatly interested in the success of the central college, & if his health will permit I know he will attend: but I hear that he has been a good deal confined of late by the Rheumatism—
          I shall as you request peruse your bill in chancery, & will deliver it to Mr Minor early tomorrow.  I highly commend the resolution you express to have the footing upon which yourself & the Directors stand as it respects your respective rights, fixd upon a certain basis, & perhaps the mode you propose is finally the best; tho: with the exception of one of the board, I believe the matter could be satisfactorily adjusted without  the odium of a law suit, which however freindly it may be called, is apt to leave an asperity behind it, & a great degree of prejudice among those who  feel themselves interested; I mean those who use the navigation.
          
            with high Esteem yrs
            P Minor
          
        